EXHIBIT 32.1 CERTIFICATION OF THE PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Asia Carbon Industries, Inc., (the ‘‘Company’’) on Form10-Q for period ended September 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the ‘‘Report’’), I, Guo Yun Yao, Chief Executive Officer, President, Secretary andDirector of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 22, 2010 /s/ Guo Yun Yao Guo Yun Yao Chief Executive Officer, President, Secretary andDirector (principal executive officer)
